REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
Claims 1-21 are currently pending. 
Information Disclosure Statement
The submitted IDS has been considered, however, Applicant should note that the very large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Allowable Subject Matter
Claims 1-20 are allowed for the same reasons provided in the office action mailed on 1/31/2022.
Claim 21 is allowed.
The following is an Examiner’s statement of reasons for allowance of claim 21: 
The prior art teaches a variety of staple cartridges, including those having rows of staples with differing angles relative to the longitudinal axis (e.g. see FIG. 7 of Harris et al. US 2018/0168584) and those with non-planar deck surfaces (e.g. see FIGS. 9A-9C in Holsten et al. US 9,662,111; and see 302/309 in FIG. 19 of Swayze et al. US 2015/0182222). 
The prior art, however, fails to disclose the following combination of features: (i) the cartridge deck surface is curved laterally and downwardly relative to the central portion of the deck surface and (ii) a first row of staple cavities extending alongside said elongate slot, wherein said staple cavities within said first row are oriented at a first angle with respect to said longitudinal axis; and a second row of staple cavities extending alongside said first row of staple cavities, wherein said staple cavities within said second row are oriented at a second angle with respect to said longitudinal axis, and wherein said first angle and said second angle are different. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention. Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731